1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    NOEL C. MURRAY, et al.,                            Case No. 2:18-cv-01382-MMD-GWF

7                                   Plaintiffs,
            v.                                                         ORDER
8
     PROVIDENT TRUST GROUP, LLC, AND
9    ASCENSUS, LLC,

10                               Defendants.

11

12   I.     SUMMARY

13          Plaintiffs Noel C. Murray, Swarna Perera, and Joyce Friedman seek to represent

14   a class of investors who lost substantial amounts of money they were saving for

15   retirement when they invested in the Woodbridge real-estate Ponzi scheme through their

16   self-directed individual retirement accounts (“SDIRAs”). Plaintiffs filed this action against

17   Defendant Provident Trust Group, who provided custodial and administrative services for

18   Plaintiffs’ SDIRAs. Defendant has moved to dismiss Plaintiffs’ remaining contract claim

19   (the “Motion”) in the First Amended Complaint (“FAC”). 1 (ECF No. 49.) For the reasons

20   explained below, the Court will grant Defendant’s Motion as to Plaintiff Friedman and

21   deny the Motion as to Plaintiffs Murray and Perera.

22   II.    BACKGROUND

23          The Court incorporates by reference the background section in its prior order

24   (ECF No. 45 at 2-3) and does not recite it here. In that order, the Court dismissed all

25   claims in the initial complaint with prejudice, but granted Plaintiffs leave to file an

26
            1TheCourt has reviewed Plaintiffs’ response (ECF No. 52), and Defendant’s reply
27
     (ECF No. 56).
28
1    amended complaint to assert a breach of contract claim based on the allegation that

2    “Defendant impermissibly commingled funds.” (ECF No. 45 at 7.) Defendants now move

3    to dismiss this claim.

4    III.   LEGAL STANDARD

5           A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

6    relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide

7    “a short and plain statement of the claim showing that the pleader is entitled to relief.”

8    Fed. R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While

9    Rule 8 does not require detailed factual allegations, it demands more than “labels and

10   conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft v.

11   Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555.) “Factual allegations

12   must be enough to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to

13   survive a motion to dismiss, a complaint must contain sufficient factual matter to “state a

14   claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal citation

15   omitted). And it must contain either direct or inferential allegations concerning “all the

16   material elements necessary to sustain recovery under some viable legal theory.”

17   Twombly, 550 U.S. at 562 (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101,

18   1106 (7th Cir. 1989) (emphasis in original)).

19          In Iqbal, the Supreme Court clarified the two-step approach district courts are to

20   apply when considering motions to dismiss. First, a district court must accept as true all

21   well-pled factual allegations in the complaint; however, legal conclusions are not entitled

22   to the assumption of truth. See Iqbal, 556 U.S. at 678-79. Mere recitals of the elements

23   of a cause of action, supported only by conclusory statements, do not suffice. See id. at

24   678. Second, a district court must consider whether the factual allegations in the

25   complaint allege a plausible claim for relief. See id. at 679. A claim is facially plausible

26   when the plaintiff’s complaint alleges facts that allow a court to draw a reasonable

27   inference that the defendant is liable for the alleged misconduct. See id. at 678. Where

28   the complaint does not permit the court to infer more than the mere possibility of


                                                     2
1    misconduct, the complaint has “alleged—but it has not show[n]—that the pleader is

2    entitled to relief.” Id. at 679 (internal quotation marks omitted). This is insufficient. When

3    the claims in a complaint have not crossed the line from conceivable to plausible, the

4    complaint must be dismissed. See Twombly, 550 U.S. at 570.

5    IV.    DISCUSSION

6           Defendant’s Motion contends that Plaintiffs have not shown a breach of contract

7    (ECF No. 49 at 11-12) and, in any event, Plaintiffs’ contract claim is barred by an

8    exculpatory clause (id. at 14). The Court disagrees with Defendant’s first argument but

9    agrees with its second argument only as to Plaintiff Friedman’s claim. The Court will only

10   permit Plaintiffs Murray and Perera’s claim to proceed.

11          “A breach of contract claim requires a plaintiff to show: (1) the existence of a valid

12   contract; (2) a breach by the defendant; and (3) damage because of the breach.” Kerr v.

13   Bank of Am., N.A., Case No. 3:15-cv-306-MMD-WGC, 2016 WL 54670, at *2 (D. Nev.

14   Jan. 5, 2016) (citations omitted). Here, neither party questions the existence of a

15   contract. Instead, the parties dispute whether Defendant breached Article III(1) (the

16   “Article”), which is identical in both 2012 and 2017 Agreements 2 and reads:

17          No part of the custodial account funds may be invested in life insurance contracts,
            nor may the assets of the custodial account be commingled with other property
18
            except in a common trust fund or common investment fund (within the meaning of
19          section 408(a)(5)).

20   (ECF Nos. 46-2, 46-3 (emphasis added).)

21          Defendant argues that Woodbridge—not Defendant—commingled the proceeds

22   of sales securities, which Defendant had no duty to prevent. (ECF No. 46 at 12.)

23   Plaintiffs counter that Defendant commingled investor assets by knowingly signing

24   documents that contemplated the pooling of investor funds into loans to third parties

25   (ECF No. 52 at 10-11). Defendant also argues that Plaintiffs’ funds ceased to be “assets

26          2The  FAC references and attaches the 2012 Agreement. (ECF No. 46-2; see ECF
27   No. 45 at 4-5.) As such, the Court will consider that agreement. (See ECF No. 46 at 13
     (alleging that 2012 and 2017 Agreements were in force for most of the class period).)
28


                                                   3
1    of the custodial account” when Defendant purchased Woodbridge securities per

2    Plaintiffs’ instructions. (ECF No. 46 at 11.) Plaintiffs rebut that Defendant was still holding

3    the Woodbridge securities for Plaintiffs’ benefit when it was commingled (ECF No. 52 at

4    10-11; see also ECF No. 46 at 5.)

5           Despite the parties’ conflicting interpretation of the Article, the Article does not

6    definitively support either side. Specifically, the Article is unclear with regard to the

7    following dispositive issues: (1) whether the Article prohibits only direct or indirect

8    commingling, or both 3; (2) whether Defendant has a duty to prevent commingling by

9    others; and (3) what constitutes “assets of the custodial account.” 4 While the Article

10   contains identical language to 26 U.S.C. § 408, the Court is not aware of any cases

11   interpreting § 408 in a manner that addresses any of the foregoing issues. Given the

12   Article’s ambiguity, the Court denies Defendant’s Motion on the breach of contract issue.

13          Defendant contends even if it breached the Article, both 2012 and 2017

14   Agreements “contain broad exculpatory clauses [(the “Releases”)] whereby Plaintiff

15   agreed to release Defendant from any and all claims of damages arising from

16   Defendant’s compliance with Plaintiff’s investment directions.” (ECF No. 49 at 14.) The

17   Court only partially agrees—while the Releases do not apply to Plaintiffs Murray and

18   Perera, they do bar Plaintiff Friedman’s contract claim.

19          The 2012 Agreement provides that:

20
            3Defendant    relies on distinguishable cases wherein the contractual provision
21
     clearly prohibits trustees from directly commingling investor assets. See Mandelbaum v.
22   Fiserv, Inc., 787 F. Supp. 2d 1226, 1252 (D. Colo. 2011) (“The Trustee as trustee of the
     Trust assets entrusted to it under the Plan shall not commingle the Trust with any other
23   property it holds except in a common trust fund or common investment fund.”) (emphasis
     added); Hines v. FiServ, Inc., No. 808-cv-2569-T-30AEP, 2010 WL 1249838, at *6 (M.D.
24   Fla. Mar. 25, 2010) (“The trustee, as trustee of the assets entrusted to it under the plan,
     shall not commingle the Trust with any other property it holds except in a common trust
25   fund or common investment fund.”) (emphasis added).
            4Unlike the case that Defendant relies on, Grund v. Delaware Charter Guarantee
26
     & Tr. Co., 788 F. Supp. 2d 226, 240 (S.D.N.Y. 2011) (alleging that defendants turned
27   over assets to a third party and failed to prevent said party’s commingling), the FAC
     alleges that Defendant was holding the Woodbridge securities for Plaintiffs’ benefit when
28   it was commingled. (ECF No. 21 at 10; ECF No. 46 at 5.)


                                                   4
1           [Plaintiff] agree[s] to release . . . all claims, damages, liability, actions, costs,
            expenses . . . and responsibility for any loss . . . in connection with or by reason of
2           any sale or investment made or action taken . . . pursuant to and/or in connection
            with any investment transaction directed by [Plaintiff]. . . .
3

4    (ECF No. 46-2 at 3 (Art. VIIII, Sec. 8.03(a).) Furthermore, both 2012 and 2017

5    Agreements provide in identical language:

6           UNDER NO CIRCUMSTANCES SHALL CUSTODIAN . . . BE SUBJECT TO OR
            LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL,
7           EXEMPLARY OR SIMILAR DAMAGES, INCLUDING WITHOUT LIMITATION,
            DAMAGES OR COSTS INCURRED . . . THAT MAY ARISE OUT OF OR IN
8           CONNECTION    WITH   THIS  AGREEMENT    OR    CUSTODIAN    OR
9           ADMINISTRATOR    COMPLYING   WITH   [PLAINTIFFS’]   DECISIONS,
            REGARDLESS IF SUCH DAMAGES ARE BASED IN CONTRACT . . .
10
     (Id. at 3-4 (Art. VIII, Sec. 8.03(a)); ECF No. 46-3 at 3-4 (same).)
11
            The Releases do not apply to Plaintiffs Murray and Perera because there is no
12
     allegation that they instructed Defendant to purchase Woodbridge securities. “[D]rawing
13
     all reasonable inferences from the [FAC] in [Plaintiffs’] favor,” the Court finds that the
14
     FAC at most shows that Plaintiffs entrusted Defendant with funds and Defendant
15
     subsequently purchased Woodbridge securities. (ECF No. 46 at ¶¶ 105-07, 110-12, 114;
16
     ECF Nos. 46-8, 46-9, 5 46-10, 46-11, 46-13, 46-14. 6) Doe v. United States, 419 F.3d
17
     1058, 1062 (9th Cir. 2005) Because the Releases do not apply here, the Court denies
18
     the Motion as to Plaintiffs Murray and Perera.
19

20

21          5Plaintiff   Perera’s wire transfer states:
22
            BUY
23          PROMISSORY NOTE TO WOODBRIDGE MORTGAGE

24   (ECF No. 46-9 at 2, 4.) Drawing all reasonable inferences from the FAC in favor of
     Plaintiffs, the Court interprets this line item as a description—not instruction—of
25   Defendant’s purchase of Woodbridge Securities.
            6The  Joinder Agreement, attached to the FAC, shows that Plaintiff Murray agreed
26
     to become a party to the Operating Agreement of Woodbridge Mortgage Investment
27   Fund 3, LLC in order to hold a security in the LLC. (ECF No. 46 ¶ 114; ECF No. 46-14.)
     But this Joinder Agreement is not a written instruction to Defendant.
28


                                                      5
1           However, the Releases do preclude Plaintiff Friedman’s contract claim. Plaintiffs

2    attached to the FAC two Direction of Investment forms in which Plaintiff Friedman

3    instructed Defendant to purchase securities from Woodbridge, specifically a “Promissory

4    Note/Mortgage” (ECF No. 46-17 at 2-4) and a “Private Placement Memorandum” (id. at

5    5-7). The Releases clearly bar Plaintiff Friedman from seeking any damages arising from

6    Defendant’s compliance with her written directions. (ECF No. 46-2 at 3-4; ECF No. 46-3

7    at 3-4.) See Contreras v. Am. Family Mut. Ins. Co., 135 F. Supp. 3d 1208, 1229 (D. Nev.

8    2015) (“Under Nevada contract law, exculpatory clauses are generally valid.”) (citation

9    omitted)). Plaintiffs claim the Releases are invalid, but they make conclusory assertions

10   and cursory references to irrelevant cases. 7 This suggests that Plaintiffs can provide no

11   other basis for invalidating the Releases. As such, the Court dismisses Plaintiff

12   Friedman’s contract claim without leave to amend. 8 See Carbajal v. HSBC Bank U.S.A.,

13   N.A., No. CV 16-9297 PSG FFM, 2017 WL 7806587, at *4 (C.D. Cal. Sept. 1, 2017)

14   (dismissing contract claim without leave to amend based on an exculpatory clause and

15   because “[the court did] not believe that Plaintiff can plausibly allege additional facts to

16   show that the exculpatory clause . . . is unconscionable”).

17   ///

18   ///

19          7Because   Defendant asserts that the Releases preclude Plaintiff Friedman’s
20   contract claim, Plaintiff’s cited cases are irrelevant—they involved releases for
     negligence, intentional misrepresentation and intentional tort. (ECF No. 52 at 17-18.)
21   See Contreras, 135 F. Supp. 3d at 1229 (setting forth a standard that applies only to
     “contracts providing for immunity from liability for negligence”) (emphasis added);
22   Lawyers Title of Nevada, Inc. v. Bonar, 381 P.3d 633 at *2 (2012) (unpublished) (stating
     that exculpatory clauses releasing liability for intentional or willful tort and intentional
23   misrepresentation are void on grounds of public policy).
            8Courtscan dismiss a case based on an affirmative defense (like an exculpatory
24
     clause) where such defense is ascertainable from the complaint or its exhibits. See
25   ASARCO, LLC v. Union Pac. R. Co., 765 F.3d 999, 1004 (9th Cir. 2014); Fed. R. Civ. P.
     10(c) (“A copy of a written instrument that is an exhibit to a pleading is a part of the
26   pleading for all purposes.”) Here the Plaintiffs have attached the 2012 and 2017
     Agreements—which contain the Releases—to their Complaint. (ECF Nos. 46-2, 46-3.)
27   The Court can therefore dismiss Plaintiff Friedman’s contract claim based on the
28   Releases.


                                                  6
1    V.     CONCLUSION

2           The Court notes the parties made several arguments and cited to several cases

3    not discussed above. The Court has reviewed these arguments and cases and

4    determines they do not warrant discussion as they do not affect the outcome of the

5    Motion before the Court.

6           It is therefore ordered that Defendant’s motion to dismiss (ECF
                                                                       (ECFNo.
                                                                            No.49)
                                                                                21) is granted

7    as to Plaintiff Friedman, but it is denied as to Plaintiffs Murray and Perera.

8

9           DATED THIS 18th day of December 2019.

10
                                                MIRANDA M. DU
11                                              CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   7
